Citation Nr: 1539662	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-22 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a stomach disability.  

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to February 1969.  

These matters come to the Board of Veterans' Appeals (Board) from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Although the RO indicated the appeal stemmed from a later January 2011 rating decision, a review of the record reflects that there was a prior decision in July 2009.  The Veteran filed a timely NOD and a Statement of the Case was issued in March 2010.  In July 2010, the Veteran filed a statement in support of the claim that discussed his hearing loss, tinnitus, and intestines.  The Board finds this was a timely submission in lieu of a Substantive Appeal on these issues.  


FINDINGS OF FACT

1.  An un-appealed rating decision from August 1973 denied service connection for a stomach disability.  

2.  Since the August 1973 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claim of service connection for a stomach disability, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has not been received.  

3.  The evidence of record demonstrates that a bilateral hearing loss disability was manifested during the Veteran's active service.  

4.  The evidence of record demonstrates that a bilateral tinnitus was manifested during the Veteran's active service.  



CONCLUSIONS OF LAW

1.  An un-appealed August 1973 rating decision denying service connection for a stomach disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2014).

2.  New and material evidence has not been received with respect to the claim of entitlement to service connection for a stomach disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  Service connection is warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

4.  Service connection is warranted for bilateral tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is seeking to reopen a claim of service connection for a stomach disability that was previously denied by the RO in August 1973.  After a review of the evidence, the Board finds that the prior denial is final and that new and material evidence has not been received in order to reopen the claim.  

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decision makers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991). 

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252   (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  

The Veteran filed for service connection in June 1973 for a stomach disability.  The Veteran's claim was denied in August 1973.  The RO found that even though the Veteran was seen in service several times for abdominal cramping, nausea, and vomiting service connection was not warranted.  The RO found that the Veteran's stomach disorder was congenital in origin and was remedial in nature for correction of a pre-existing condition.  The Veteran submitted several statements that served as notices of disagreement with the RO's decision.  The RO issued a statement of the case in October 1973, but the Veteran never submitted a substantive appeal.  No further evidence was submitted within a year of the rating decision; as such the August 1973 rating decision is final.  

The Veteran filed a claim to reopen his claim for service connection for a stomach disability in November 2008.  In July 2009 the RO denied reopening because it was found that the evidence submitted by the Veteran did not dispute the reason for the last prior denial.  For instance, the Veteran did not submit any evidence that discussed that his condition was either not congenital or was did not pre-exist service.  The Veteran continued to claim that he was healthy prior to service; however, the Veteran made these arguments at the time of the last prior denial.  The Veteran did submit some evidence that was not of record at the time of the last prior denial to include statements from his wife and internet articles regarding Veteran's from Vietnam and Iraq having stomach conditions.  The Veteran also submitted treatment records from the VA Medical Center in Oklahoma City that states that he had surgery for small bowel resection after service, but this fact had been established at the time of the last prior denial.  

The last prior denial in August 1973 was based upon denying service connection for a congenital defect that was a correction of a condition that existed prior to service.  The evidence that has been submitted since does not address the issue of congenital defect or a preexisting condition.  Thus, since the statements in support of claim submitted from 1973 to date are not material and the treatment notes are not material, reopening is not warranted.  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.

The provisions of 38 C.F.R. § 3.156(a) create a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.  "However, even under this standard, the evidence submitted would not trigger VA's duty to assist by providing a medical opinion, because one was already provided.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Overall, the evidence submitted in support of the claim does not raise a reasonable possibility of substantiating that claim and is insufficient to reopen the previously denied claim.  Having found the evidence not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

Service Connection

The Veteran asserts entitlement to service connection for bilateral tinnitus and hearing loss.  Specifically, the Veteran states that due to his military occupational specialty as a truck driver in Vietnam, he claims that he was exposed to acoustic trauma that impacted his hearing and caused tinnitus.  

A review of the Veteran's service treatment records shows that he received the Vietnam Service Medal.  His Report of Medical History completed at his enlistment shows his hearing was within normal limits and the Veteran was evaluated a clinically normal.  The Veteran was discharged from service for having a debilitating asthma disability.  

There is a treatment note from December 1967 that states that Veteran was complaining of not being able to hear out of his left ear.  His left ear was examined and the impression was that the Veteran had a small amount of wax impacted in his ear.  His ear was flushed and he was to return to duty the following day.  The following day, the Veteran's ear was still impacted.  Both of ears were cleaned and diluted.  In March 1968, the Veteran was treated for decreased hearing in his right ear.  Both ears were irrigated and the Veteran was released back to active duty.  In November 1968, the Veteran reported to sick call with loss of hearing in his left ear.  Again, his ears were irrigated to remove a fungus.  The Veteran was diagnosed with Otitis Media.  

The Veteran underwent a VA contract Audiology examination in April 2009.  At this time the Veteran was diagnosed with bilateral sensorineural hearing loss as well as tinnitus.  

As such, since the Veteran has a current diagnosis as well as evidence of complaints of decreased hearing and impacted hearing in service, the remaining question is whether there is evidence of a medical nexus between the noted complaints in service and his current diagnoses.  

At the Veteran's April 2009 examination, the examiner noted that it was less likely as not that the Veteran's bilateral hearing loss and tinnitus was due to his time in service because he had a normal separation hearing evaluation and he reported civilian occupational and recreational activities where he did not use hearing protection.   

In April 2009, the Veteran submitted a statement in support of his claim and stated that he has suffered from tinnitus while in service and it has continued ever since.  

The Veteran submitted treatment notes from Dr. W from Audiology and Hearing Aids to support his claim.  In July 2014, the Veteran was evaluated by Dr. W.  The Veteran provided details of his time in service, which included participation in the Vietnam War.  He stated that he first began to have hearing problems when he was in Vietnam and a mortar rocket caused him to jump out of the truck he was driving and jump into a bunker.  He claims that when he returned stateside he often complained of not being able to hear.  Dr. W diagnosed the Veteran with bilateral hearing loss and tinnitus.  

The Veteran underwent another VA audiology examination in December 2014.  At this examination the Veteran's diagnoses of bilateral hearing loss and tinnitus were continued.  However, the examiner was unable to give an etiology of his disabilities without resorting to speculation.  

There is a no clear medical opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  The Board finds the opinion of examiner in April 2009 to be inadequate because the negative opinion was based upon inadequate facts, namely that the Veteran did not have complaints of hearing loss in service and that he had a separation examination that clinically evaluated his hearing as normal.  The Veteran does not have a separation medical examination of record because he was medically discharged for asthma with bronchitis.  As noted above, the Veteran had several documented complaints in service of decreased hearing acuity.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to obtain a more definitive opinion with full rationale that provides an opinion as to the relationship between the Veteran's current disabilities and his claims of acoustic trauma in service as well as in service complaints and treatment of decreased hearing acuity.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Specifically, the Board finds that the given the fact that the Veteran served during Vietnam, claims that he was subjected to mortar rounds and other acoustic trauma, his in-service complaints of decreased hearing acuity bilateral, and his current diagnosis of bilateral hearing loss and tinnitus, provide sufficient evidence in favor of granting service connection.  Given the above, the Board finds that this is a situation where the benefit of the doubt rule applies.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, giving the Veteran the benefit of the doubt, service connection for bilateral hearing loss and tinnitus is granted.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, prior to the adjudication of petitions to reopen service connection claims, the Appellant must be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  Prior to initial adjudication of the Appellant's petition to reopen his claim for service connection a December 2008 letter fully satisfied the duty to notify provisions including the requirements of Kent.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

With regard to an application to reopen a previously denied claim, VA's responsibility to assist the Appellant extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Appellant with respect to that particular claim.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii); see also Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or obtain a medical opinion until a claim is reopened). 

Service treatment records are associated with claims file.  All records identified by the Appellant have also been obtained.  The Appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014). 
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for a stomach disability is denied.  

Service connection for bilateral hearing loss is granted.   

Service connection for bilateral tinnitus is granted.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


